The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-3 and 5-13 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Figure 2 is clearly a fabricated spectra.  In particular the region above around 332 nm appears to be fabricated and not natural.  The basis for this is at least two clear discontinuities in the spectra at around 333 nm and 335-350 nm, a lack of agreement between figure 2 and figure 4 in the region greater that about 333-336 nm and a lack of agreement in that same range between figure 2 and at least figures 1 and 3 of the newly cited Hassanzadeh paper looking at gaseous sulfur species S3 and S4 frozen in an argon matrix after their creation.  
With regard to figures 2 and 4, the brief description of figure 2 on page 8 of the instant specification describes figure 2 as schematically illustrating a spectrum obtained according to an embodiment.  On the same page, figure 4 is described as schematically illustrating a transmission spectrum obtained during an experiment.  
After the brief description, the first mention of figure 2 occurs in the first paragraph on page 9 of the originally filed specification.  Figure 2 is described as illustrating a spectrum obtained from analysis of process gas containing H2S, where a sample has been extracted and oxidized similar to embodiments.  The analysis involved optical absorption spectroscopy on the oxidized sample at wavelengths approximately between 240 and 355 nm.  It is evident from the spectrum that between 240 and 310 nm considerable absorption occurs, in part by SO2.  It shall be mentioned that H2S has absorbance within the interval 240 to 310 nm and would thus be masked by the considerable absorption in this wavelength range.  The treatment of the sample by oxidation has resulted in oxidation products from H2S which is seen as the three peaks within the interval 330 to 360 nm, which peaks are clearly not disturbed by interfering compounds.  The three peaks have been identified as corresponding to elemental sulfur compounds.  With regard to figure 2 being a spectrum, the cm2/molecule is not one that examiner recognizes as usable for an absorption spectrum and there is no explanation of why it is used or appropriate.  The next mention of figure 2 is in the first paragraph on page 13 of the originally filed specification.  It teaches that a spectrum, similar to the spectrum illustrated in figure 2 is obtained from the sample analysis by the spectrometer of the optical absorption spectrometer.  The last reference to figure 2 is on page 15 of the originally file specification and teaches that it is clear that SO2 absorbs in the range of 260-320 nm.  
With regard to the discontinuities,  at around 333 nm there is overlap between a segment that appears to parallel the bottom axis of figure 2 and a segment that increases toward a first of the three peaks at wavelengths greater than about 330 nm.  The second discontinuity again has a section in which the line leading from the second peak overlaps and does not match with the line leading to the third peak.  Thus at least at these two points someone has fabricated the spectra shown in figure 2 at wavelengths greater than about 332 nm.  
With respect to the lack of agreement between figures 2 and 4 in the region of 333-336 nm.  Figure 2 shows a peak at about 337 nm or 338 nm that appears to reach a level that is significantly above baseline compared to the region between about 320 and 332 nm.  Since absorption and transmittance are inverse of each other, one would expect a similar feature in figure 4 over a similar range of wavelengths.  However such a feature is not present in figure 4.  Thus there is disagreement between the two figures where there should be agreement.  
With respect to disagreement with known spectra of elemental sulfur, examiner first points to the newly cited Steudel reference.  The last paragraph on page 124 teaches that sulfur vapor exhibits three electronic absorption bands in the visible range at 400, 530, and 625 nm. The 400 nm band has been assigned to S3 and the 530 nm band to S4.  The third band at 625 nm was suspected to originate from an isomer of S4 which was later confirmed.  High-temperature sulfur vapor at low pressure is said to be pale-violet due to the presence of S2.  Thus the spectrum of sulfur vapor would be expected to contain several absorption bands from these species over the wavelength range shown in figure 2.  Examiner next turns to the newly cited Grosch reference.  In figure 3 is shown an absorption spectrum of hydrogen sulfide at several temperatures.  As an inset to this spectrum is a spectrum obtained for S2- structure at 773 K.  the second to last paragraph on page 30 teaches that at temperatures higher than 573 K, a second structure appears in the area between 250 nm and 320 nm that can be identified as S2.  S2 is taught as being present due to thermal decomposition of H2S on surfaces of the gas cell and in the gas phase.  Based on this reference, it appears that the absorptions seen in instant figure 2 are at least in part due to sulfur although there could also be some SO2 present if the conversion of H2S into sulfur is not complete.  Now examiner turns to the Hassanzadeh reference.  The last paragraph of the introduction on page 6579 teaches that the ground state of thiozone, S3, is a bent molecule like ozone which exhibits a structured absorption between 350 and 440 nm.  However, due to hot bands the gas-phase spectrum is difficult to interpret, and previous matrix spectra have given a series of broad bands for S3.  Figure 1 shows that this there is indeed a structured absorption between 350 and 440 nm for the S3 species.  This feature is missing from instant figure 2 since at the conversion temperature used it should be present.  Thus here is further evidence that figure 2 is a fabricated figure.  
As a result, it is not clear whether applicant is using an actual feature at the approximate wavelengths shown in figure 2 for the analysis of sulfur.  Or is applicant is using features shown in figure 4 or some other features such as features associated with the broad absorption at about 400 nm in their analysis to determine the amount of hydrogen sulfide present.  
The ultimate question is why did applicant need to fabricate figure 2?  If figure 4 shows the actual wavelengths being used to determine the amount of hydrogen sulfide present, a figure showing that there is a measurable change at those wavelengths depending on hydrogen sulfide present in the gas being extracted would have been sufficient to show that applicant had possession of the invention.  The fabrication of figure 2 brings that all into question since the peaks at wavelengths greater than about 330 nm shown in that figure are clearly not real based on the spectra itself and what is known in the art relative to the absorption spectra of sulfur vapor as explained above.  
Claim 13 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to claim 13, it  is not clear if the language is simply functional language that has no further limitation on the structure of the reactor or actually requires that the reactor be capable of heating to the 300 °C to 400 °C temperature range and the presence of one or more of the oxidizing agent and catalyst in the reactor.  For examination purposes, because the language appears to imply that the reactor is being heated to the 300-400 °C range, examiner will treat the claim as requiring the reactor to be capable of being heated to that temperature range.  With respect to the presence of catalyst in the reactor, if the references would place a substance capable of being a catalyst for the oxidation of hydrogen sulfide to sulfur in the reactor, the claim will be also be treated to show that if the claims were so limited, they would have been considered to be obvious.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer (Berichte der Bunsengesellschaft fur Physikalische Chemie 1997, hereinafter called Melsheimer ‘97) in view of Melsheimer (Journal of the Chemical Society Faraday Transactions 1992, hereinafter called Melsheimer ‘92) and Risk (US 3,300,282) alternatively Risk in view of Melsheimer ’97 and Melsheimer ‘92.  In the paper Melsheimer ’97 investigated the adsorption and selective oxidation of H2S on alumina powders by in-situ UV-VIS measurements in a differential reactor.  In-situ UV-VIS spectroscopy in transmission and reflection mode as well as on-line GC and TPD MS were performed on pressed and powdered wafers made from industrial alumina samples in different microreactor cells at 400 K (~127 °C).  These investigations were carried out on activated alumina samples using a continuous gas flow of He containing either H2S (1%) or SO2 (0.5%) or H2S (1.0%) with SO2 (0.5%) or 02 (0.5 and 5.0%).  The adsorbed reactants lead to an absorption band at 290 nm (H2S and SO2).  This absorption band could be attributed to chemisorbed reactant species.  Using a differential microreactor for transmission spectroscopy, a conversion of about 10% was measured in the steady state and attributed of the different visible absorption bands of S22- to S42- (H2S oxidation by O2) and S32- to Sx2- (modified Claus reaction, 2H2S + SO2 = (3/x)Sx + 3H2O) seems plausible.  The species S82- may be responsible for the stationary conversion during the modified Claus reaction.  The first paragraph of the introduction teaches that up to that point, mainly IR, ESR, GC, TPD and MS measurements had been applied to the investigation of intermediates in the adsorption and oxidation of H2S on oxide samples.  Only in a few publications had UV-VIS spectroscopy been used in static systems and at room temperature.  The static ex-situ investigations with UV-VIS spectroscopy permitted only limited conclusions about real systems.  For this reason, the paper described both H2S and SO2 adsorption and H2S oxidation experiments which were carried out on different alumina samples in a continuous gas flow by in-situ UV-VIS spectroscopy, with an eye to the realization of catalytic reactions under industrial conditions.  Because of unfavorable flow conditions and rapid poisoning, this set-up permits only limited catalytic performance.  In section 2 the experimental apparatus and procedures are described.  A Perkin-Elmer Lambda 9 spectrometer was used for in-situ UV-VIS spectroscopy on different alumina samples with different home-made microreactor cells under a continuous gas flow.  For the spectroscopy in transmission mode, the spectrometer was equipped with a scattered-transmission accessory and a glass reactor (transmission cell) with a free volume of about 45 ml (reference is made to Melsheimer ‘92 for this system).  All spectroscopic measurements were sequentially carried out with a scan speed of 120 nm/min, a slit width of 5.0 nm and a response of 0.5 second.  The alumina samples of about 30 and 60 mg/3 cm2 were compressed to self-supporting wafers and introduced into the center of the reactor cell.  The spectra of adsorption and oxidation of H2S/O2 and H2S/SO2 were measured with and without attenuation of the reference beam.  The gas phase spectra of the reactive gases were subtracted from the spectra given above because the reactive gases indicated clearly distinct peak maxima.  Unless otherwise noted, the corresponding raw data for the catalyst were applied for the difference spectra.  Most difference spectra were smoothed.  Some in-situ transmission spectra recorded during the oxidation reactions were subjected to a deconvolution analysis.  Section 3.3 presents a discussion of the oxidation of H2S by O2 and SO2.  The applied catalyst temperature was chosen on the basis of the results of SO2 adsorption/desorption experiments, which show that the lowest catalyst temperature for successful conversions should be above 400 K.  Figure 3 shows that below that temperature the catalyst surface is covered with SO2 that acts as a site-blocking agent.  Figure 4 shows that at the very beginning of the modified Claus reaction (MCR), before the steady state was reached, a strong decrease in the conversion occurred extending to a time on stream of 75 minutes to 100 minutes.  These observations indicate a substantial influence of transport limitations on the kinetics, apparently due to site-blocking by the product elemental sulfur, which is not removed from the catalyst wafer.  During the Claus reaction (CR), a characteristic absorption band around 300 nm is observed at 400K which suffers a red shift to 342 nm with increasing reaction time (figure 5A).  In addition, an initial increase of the spectral intensity is detected with increasing time on stream (figure 5B).  Moreover, with increasing time on stream, there is no longer any noticeable change in the peak maximum of this absorption band.  During the oxidation of H2S with excess O2 at 400 K, an absorption band at about 340 nm develops after a short time on stream (figure 6A). If the time on stream is increased, a red shift is detected to a wavelength of 370 nm (figure 6B).  This spectral intensity is higher than in the case of the CR.  Here, as well, no noticeable difference is observed between the alumina samples used.  The difference spectra of figure 7A show that for alumina samples an initially formed strong absorption band is observed at 375 ± 5 nm.  This band disappears after successive short reaction times of about 3 minutes and is replaced by a broader one shifted to longer wavelengths (by about 20 nm for every 3 minutes).  In addition, an immediate absorption band appears at about 245 nm which remains constant during the whole MCR.  Section 4.2 presents a discussion of the oxidation results.  The first full paragraph on page 731 teaches that desorption experiments were performed at temperatures up to 573 K (~300 °C) in order to attribute to specific species the absorption band near 380 nm, which can be detected at the end of the MCR (figure 7B, as a shoulder).  For all samples investigated in the transmission cell, the conversion experiments led to a small peak at about 380 nm.  This peak is explained by polymeric sulfur in the bulk catalyst phase.  An absorption shoulder at 380 nm, measured on the windows of the microreactor after the MCR (figure 7B), has been shown to result from polymeric sulfur.  The sulfur formed which precipitated onto the surface and penetrated into pores of the catalyst will contribute to site-blocking, resulting in the decreased conversion seen in the experiments (figure 4).  The presence of some sulfur in the catalyst was confirmed by EDX analysis.  The amount of sulfur decreased strongly when the catalyst sample was subjected to a heat treatment in He at 523 K (~250 °C).  The sulfur content (in atom-%) of such a sample was reduced from 9.5% to 1.6%  after the desorption experiments (15 hours at 400 K and 1 hour at 523 K).  Melsheimer ’97 does not teach the system used for measuring hydrogen sulfide in an industrial process or the structure of the reactor in the UV-VIS spectrometer.  
With respect to the structure of the reactor in the UV-VIS spectrometer, figure 1 of Melsheimer ’92 shows a structure including the reactor, a heater with thermocouple and the photomultiplier used to measure both the transmission spectra and the reference spectra.  Of note is the first full paragraph of page 2102 teaching that the in-situ measurements could be carried out at up to 573 K (in a few cases up to 623 K, ~300 °C - ~400 °C).  Thus because Melsheimer ’99 references Melsheimer ’92 with respect to the reactor and spectrometer, the reactor and spectrometer of Melsheimer ’97 are clearly, inherently capable of differential optical absorption spectroscopy and also capable of being heated to the instantly claimed ~300 °C - ~400 °C temperature range.  
In the patent Risk teaches method and apparatus for hydrogen sulfide determination an industrial stack gas (see the drawing and the paragraph bridging columns 1-2) with the apparatus shown in the drawing.  An extraction unit including an electronic precipitator (1) and a micronic filter (2) a pump (3), a valve (6) and an excess sample gas return line (7) provides a sample to the analyzer.  Within the analyzer air is mixed to the sample in line 11 before being separated into two streams (12,13).  For sulfide determination, stream 12 passes through a furnace containing catalyst to oxidize the H2S at an elevated temperature before it passes through an absorption cell to measure the absorbance at a wavelength capable of measuring the amount of the oxidized sulfur species.  At the same time stream 13 passes a second absorption cell (23) operating at the same wavelength (see column 2, lines 10-42).  Column 2, lines 43-53 teach that the analyzer compares the two absorption values an delivers a value proportional to the difference of the two values.  Since the difference in the two values is directly proportional to the hydrogen sulfide content of the original sample stream, it can be calibrated to give the hydrogen sulfide content directly  Risk does not teach that the reactor contains a catalyst capable of oxidizing hydrogen sulfide to sulfur.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the reactor of Melsheimer ’97 so that it could be incorporated into the system of Risk and operate is at a temperature that would prevent the elemental sulfur from accumulating on the catalyst such as a temperature above 300 °C because of the ability to detect the gas phase products formed with the alumina catalysts as shown by Melsheimer ’97, a desire to use the UV-VIS spectral wavelengths as shown by Melsheimer ’97, a need to have a catalytic product that does not deposit on the catalyst as shown by Risk and the ability to measure the hydrogen sulfide concentration through oxidation of hydrogen sulfide to a product expected to be proportional to the original hydrogen sulfide content of the sample as taught by Risk.  Melsheimer ’97 shows that the monitoring wavelength would have been between 310 nm and 700 nm.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to operate the detector/absorption cells at a temperature that would that would prevent deposition of the oxidation product such as the desorption temperature used in the experiments of Melsheimer ’97 because of the need to measure gaseous products as shown by Risk and the ability of the sulfur to desorb at around 523 K or 200 °C as taught by Melsheimer ’97.  
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive. In response to the claim changes, the previous rejections of the claims based on 35 U.S.C 112 (a) and 35 U.S.C 112 (b) have been withdrawn by examiner.  New rejections under 35 U.S.C 112 (a) and 35 U.S.C 112 (b) have been added against respective claims based the claim changes and or the realization that at least figure 2 is fabricated and does not show the data it was alleged to show.  The rejection under 35 U.S.C 103 has been modified to be directed toward only claim 13 the system claim.  As such the arguments against the withdrawn or ne rejections are moot.   
With respect to the art rejection, the Melsheimer ’92 reference was referenced by Melsheimer ’97 with respect to at least the in situ spectrometer used by Melsheimer ’97.  Thus the use of Melsheimer ’92 was to show that the reactor of Melsheimer ’97 inherently meets the required capability of the reactor being heated to the 300 °C - 400 °C range.  That connection between the two references has been better pointed out.  
With respect to the arguments directed toward the obviousness reference, they are all directed toward the teachings of the individual references and appear to be arguing that the references do not individually contain teachings that anticipate the claims.  However such arguments not commensurate in scope with the rejection.  They are at best piecemeal and do not address the rejection that was made.  Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the Risk reference is clearly measuring the presence of hydrogen sulfide through the use of a reactor to create a measurable substance.  Melsheimer ’97 shows that there are other possible reactions that hydrogen sulfide can undergo to produce a measurable product.  Thus based on the desire to measure hydrogen sulfide using a convertor to create a measurable product and the knowledge that the instantly claimed process produces a measurable product, there is sufficient basis to determine that the instantly rejected claim is obvious in view of the applied combination contrary to the argument of applicant.  Thus the argument of improper hindsight reasoning is without basis.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references are related to hydrogen sulfide and/or the catalytic conversion of hydrogen sulfide to another substance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797